DETAILED ACTION
Information Disclosure Statement
The information disclosure statement has been received and considered.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “.. each [fin] extending radially from an inner peripheral edge to an outer peripheral edge of the disk rotor” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 the limitation of“.. each [fin] extending radially from an inner peripheral edge to an outer peripheral edge of the disk rotor”  is not seen in the drawings since none of the fins extend from an inner peripheral edge to an outer peripheral edge of the rotor .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claim s 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu et al. 8,668,058 in view of Mears et al. U.S. 2009/0057077.
Regarding claim 1 LU et al. shows in figures 1 and 10A-13A a disk rotor for a vehicle brake assembly including a plurality of cooling ‘fins’ 54 provided inside a disk brake rotor and a first (radially inner) cooling fin 54 extending radially and a second (radially outer) cooling fin 54 spaced apart from the first radial fin in a radial direction.
One  interpretation may be that Lacking in Lu et al. is a specific showing of the ‘fin’ shape per se.
However it is noted that Lu states in col 7 with regard to the embodiments of figs 10A-13A:
In these examples, the cross-section of the individual pins 54 is shown as circular, elliptical, and oval, with favorable results being achieved by all designs.
(32) FIG. 13A illustrates a further alternative configuration of the pin cluster 52, in which the attenuation region 50 interrupts and replaces four ribs 40 within each sector 48. Here, the attenuation region 50 occupies 40.degree. out of each 90.degree. sector 48, thus resulting in a 44% occupation of the real estate within each sector 48. As shown by the associated eigenvalue graph in FIG. 13B, the amplitude of frequency spikes remains controlled.
(33) In all of the preceding examples, the pins 54 in each pin cluster 52 have been arranged in repeating radial rows. However, this is not necessary as depicted in the examples of FIGS. 14A through 20A. In these examples, numerous arrangements of pins 54 in various mixed and geometric patterns have been associated with corresponding eigenvalue graphs which predict, in each configuration, eigenvalue components well within the range of acceptable dampening ratio limits. FIGS. 14A through 20A deploy pins 54 having circular cross-sections. FIG. 19A is useful in illustrating that the diameter of each pin 54 need not necessarily be equal within any given pin cluster 52. Of course, elliptical, oval, or other cross-sectional shapes can be substituted for the pins 54 illustrated in these examples, with favorable results expected.
	The reference to Mears shows one well known example in the art of using ‘fins’ per se to facilitate cooling of the brake rotor.  Note the different sizes at 15a, 15b.  In para 0041 Mears states:
	The embodiment of the disk 10 described above includes alternating short and long vanes 15a and 15b that all extend to a same radial extent at the outer perimeter of the disk 10. However, the location of the vanes 15a and 15b can vary such that the vanes 15a and 15b extend to different radial locations, respectively, about the outer perimeter of the disk 10 while being located at a same radial location about an inner periphery of the disk 10. In other words, the outer portion of the vanes 15a and 15b can alternatingly extend shorter and longer at their outermost extent, while the innermost portions of the vanes 15a and 15b are all located on a same radial location at a particular circumference from the center of the disk 10. Furthermore, it is not necessary that the different shaped vanes 15a and 15b alternate with each other. A shorter vane 15a can be located between three, four or more longer vanes 15b and vice versa. In addition, the short vanes 15a and long vanes 15b can be offset from each other and not have any common termination location with respect to a radial distance from the center of the disk 10. Although the vanes are shown as being symmetrical and extending uniformly in the attached figures, the specific cross sectional shapes of the vanes 15a and 15b can change without departing from the spirit and scope of the invention. As indicated above, the vanes 15a and 15b can be configured to accelerate or decelerate air flow through the disk 10 and/or the vanes 15a and 15b can be shaped to concentrate material, and therefore heart sink capacity, at certain location(s) about the disk 10. Thus, there may be some changes in shape along the length of the vanes to provide different heating, cooling, overall wear, or braking characteristics of the brake disk and associated brake components.
	One having ordinary skill in the art at the time the invention was effectively filed would have found it obvious to have modified the inner elements 54 in Lu et al into a more pronounced fin shape (if only slightly to get it there) , as taught by both Lu and Mears, simply to alter the damping (i.e. frequencies—see fig 13B) and cooling characteristics to a predetermined vehicle or application. 
	Regarding claims 2 -7 Lu, as modified by Mears, are considered to be obvious since the sizes, shapes, numbers and placements of the fins can be varied as suggested by both references, as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657